Citation Nr: 0015153	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability, claimed as secondary to a service-connected right 
eye disability.

2.  Entitlement to an earlier effective for the grant of 
special monthly compensation for loss of use of the right 
eye.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to October 
1962.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) in which the RO granted entitlement 
to special monthly compensation based on the loss of use of 
the right eye, effective from November 17, 1997.  This matter 
also comes before the Board from an October 1998 rating 
action in which the RO denied the claim of entitlement to 
service connection for a left eye disability secondary to a 
right eye disability.   

A review of the record reflects that by rating action of 
December 1997, the RO granted a 40 percent evaluation for 
disciform herpes ulcer of the right eye, effective from April 
10, 1996.  In February 1998, the veteran indicated for the 
record that he was satisfied with this determination.  
However, in August 1998, the veteran requested an increased 
evaluation for his right eye disability.  By rating action of 
October 1998, entitlement to an evaluation in excess of 40 
percent for the veteran's right eye disability was denied.  
The RO explained to the veteran that he was in receipt of the 
maximum schedular evaluation for his right eye disability.  
In November 1998, the veteran again raised a claim for an 
increased evaluation for the right eye disability.  By rating 
action of April 1999, the claim was denied.  No formal appeal 
of that decision was made, and neither the veteran or his 
representative subsequently raised the issue.  Accordingly, 
that matter is not currently before the Board for appellate 
consideration.  

It does not appear in either the October 1998 or April 1999 
rating actions that the RO considered the issue of an extra-
schedular evaluation.  This matter was briefly touched upon 
during a videoconference hearing which was held before the 
undersigned member of the Board in September 1999 [hearing 
transcript, page 11].  The Board may not adjudicate the issue 
of entitlement to an extraschedular rating in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
The matter of an extraschedular rating is referred to the RO 
for clarification and adjudication if appropriate. 

The Board also observes that the veteran provided testimony 
at the September 1999 hearing that he was seeing a 
psychiatrist, who had indicated that the veteran was 
depressed on account of his vision.  This testimony may be 
construed as a potential claim for a psychiatric condition, 
secondary to his service connected right eye disability.  
This matter is referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted 
establishing or suggesting an that an etiological connection 
exists between the veteran's service-connected right eye 
disability and a disease or disability of the left eye.

2.  It was first factually ascertainable that the veteran met 
the criteria for special monthly compensation based on loss 
of use of the left eye on April 10, 1996.

3.  In December 1996, the veteran filed a claim for an 
increased evaluation for a right eye disability, which may be 
construed to include a claim for special monthly 
compensation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
eye disability is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an effective date of April 10, 1996, for 
the grant of special monthly compensation based upon 
blindness of the right eye having only light perception have 
been met.  38 U.S.C.A. §§ 314(k), 1155, 5110(b)(2), 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.350, 3.400(k) and (o)(2) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
a left eye disability, secondary to a service connected 
disability of the right eye.  He is also claiming entitlement 
to an effective date prior to November 17, 1997, for the 
grant of special monthly compensation due to loss of use of 
the right eye.  In the interest of clarity, the Board will 
separately address the pertinent law and regulations, factual 
background and analysis of each claim.

1.  Entitlement to service connection for a left eye 
disability, claimed as secondary to a service-connected right 
eye disability.

Relevant Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Factual Background

The record reflects that the veteran is service connected for 
disciform herpes ulcer of the right cornea, which is 
currently evaluated as 40 percent disabling.  The record also 
reflects that in August 1998, the veteran raised a claim of 
entitlement to service connection for a left eye disability, 
secondary to the service connected right eye disability.  He 
stated that he had constant blurriness and drainage of the 
left eye due to strain.  

The service medical records showed that upon enlistment 
examination conducted in July 1962, distant and near vision 
was 20/20 bilaterally.  The records documented right eye 
problems during service.  Upon separation examination 
conducted in October 1962, clinical evaluation of the eyes 
was normal and distant vision was 20/20 bilaterally.  

Upon VA examination conducted in August 1964, 20/20 vision of 
both eyes, without correction was shown.  A diagnosis of 
corneal stomal scarring, consistent with healed herpes of the 
right eye, was made.  By rating action of September 1964, the 
RO granted service connection for corneal stromal scarring, 
consistent with healed herpes of the right eye, inactive, for 
which a noncompensable evaluation was assigned.

Upon VA examination conducted in April 1969, corneal scarring 
affecting the right eye was shown.  The left eye was 
unremarkable.  

A VA medical statement dated in June 1997 was provided for 
the record.  The doctor indicated that he had been treating 
the veteran for right eye problems since April 1996.  The 
doctor indicated that in October 1996, the veteran complained 
of impaired vision in the left eye.  A prescription was given 
to him for glasses which enabled him to see 20/20 in the left 
eye for distance.  

A VA visual examination was conducted in September 1997.   In 
the left eye, the veteran denied any history of disease, 
surgery or trauma.  Ocular examination revealed a distance 
visual acuity with best correction of hand motion at 6 feet 
in the right eye and 20/20 +2 visual acuity in the left eye.  
The macula, vessels and periphery of the left eye were all 
within normal limits.  There was no diagnosis of a left eye 
disability made. 

In August 1998, the veteran filed a claim of entitlement to 
service connection for a left eye disability, secondary to 
the service connected right eye disability.  By rating action 
of October 1998, the claim was denied.  In the veteran's 
January 1999 substantive appeal, he indicated that vision in 
his left eye decreased after wearing his glasses for about an 
hour.  

A VA examination of the eyes was conducted in February 1999.  
The report indicated that the veteran had a history of fungal 
keratitis of the right eye, status post penetrating 
keratoplasty times three of the right eye, and cataract 
extraction with intraocular lens implant of the right eye The 
veteran complained of decreased vision after wearing glasses 
for about 45 minutes.  Examination revealed light perception 
only of the right eye and 20/25 minus in the left eye.  
Diagnoses of small choroidal nevus and possible retinal hole 
of the left eye were made.  

An addendum to the February 1999 VA examination report was 
provided in March 1999.  The examiner indicated that the 
findings of the left eye included a small choroidal nevus, 
which was incidental and simply needed to be followed over 
time.  A retinal hole with a scrolled retinal edge was also 
noted.  The examiner opined that as far as could be 
determined, this was not related to the condition of the 
right eye and was a completely separate condition.  It was 
noted that the precise nature of the hole was uncertain, but 
that it was most likely idiopathic.  "Idiopathic" is defined 
as "of unknown causation".  See Lathan v. Brown, 7 Vet. App. 
359, 361 (1995) [citing Dorland's Illustrated Medical 
Dictionary 815 (27th ed. 1988)].

In an April 1999 rating action/Supplemental Statement of the 
Case, the RO denied entitlement to service connection for a 
left eye disability secondary to a service connected right 
eye disability.  

The veteran provided testimony at a videoconference hearing 
held before the undersigned member of the Board in September 
1999.  The veteran testified that if he wore glasses for 45 
minutes to an hour his left eye became blurry.  He stated 
that VA doctors had given him stronger glasses.  He testified 
that due to the right eye problems extra strain had been 
placed on his left eye.  

Analysis

As a preliminary matter of clarification, the veteran has not 
alleged that his left eye disability began during service.  
Rather, he has consistently contended that his service-
connected right eye disability has caused his left eye 
disability.  A review of the veteran's service medical 
records does not reveal any medical or other evidence of in-
service occurrence or aggravation of a disease or injury to 
the veteran's left eye, and there is no other evidence of 
record which is suggestive of a direct connection between the 
veteran's left eye disability and his service.  Accordingly, 
the Board will limit its discussion to the issue as presented 
by the veteran, secondary service connection under 38 C.F.R. 
§ 3.310.

As noted above, the threshold question in any veteran's claim 
for service connection is whether that claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In this case, two of the 
three elements required for a well-grounded claim, a service-
connected right eye disability and a current left eye 
disability, exist.  As discussed above, service connection 
has been granted for the veteran's right eye disability.  
Further, the veteran has a medical diagnosis of a current 
left eye disability.  Review of the evidence of record 
reveals that upon VA examination conducted in February 1999, 
slightly decreased vision of the left eye was shown and 
diagnoses of a small choroidal nevus and possible retinal 
hole of the left eye were made.  

In order for a claim for secondary service connection to be 
well grounded, however, there also must be competent medical 
evidence linking the asserted secondary condition to the 
service-connected disability.  Velez, 11 Vet. App. at 158; 
see Locher, 9 Vet. App. at 538-39 (citing Reiber, 7 Vet. App. 
at 516-17).  The evidence of record does not include a 
competent medical opinion establishing or even suggesting an 
etiological connection between the service-connected right 
eye disability and the current disability of the left eye.  

The veteran testified at the video conference hearing in 
September 1999 that due to the right eye problems extra 
strain had been placed on his left eye.  However, as a lay 
person, the veteran is not competent to provide medical nexus 
evidence in order to render his claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes in passing that the only medical opinion 
concerning a relationship between the service-connected right 
eye disability and the claimed left eye disability was the 
March 1999 addendum to the February 1999 VA examination.  The 
examiner opined that as far as could be determined, the left 
eye symptomatology was not related to the condition of the 
right eye.  The Board does not rely upon this opinion in its 
determination that a well-grounded claim does not exist, 
since only medical evidence which is favorable to the claim 
must be evaluated.  In this case, there is no such favorable 
medical nexus evidence.

In summary, the Board concludes that the veteran has not 
presented competent medical evidence of a nexus between the 
his claimed left eye disability and his service connected 
right eye disability.  Thus, the Board finds that the veteran 
has not presented a well-grounded claim of entitlement to 
service connection for a left eye disability.  The benefit 
sought on appeal is accordingly denied.

Additional Matters

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claim well grounded, namely medical nexus evidence.

2.  Entitlement to an earlier effective for the grant of 
special monthly compensation for loss of use of the right 
eye.  

Pertinent Law and Regulations

Special monthly compensation

Entitlement to special monthly compensation for loss of use 
or blindness in one eye is provided under the provisions of 
38 U.S.C.A. § 1114(k) (1991).  Pursuant to 38 C.F.R. § 
3.350(a) (1999), special monthly compensation is payable for 
blindness of one eye having only light perception.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eye reveals that perception of objects, hand 
movements, or counting fingers cannot be accomplished at 3 
feet. Lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet is considered of negligible utility.  38 
C.F.R. § 3.350(a)(4) (1999).


Effective dates

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).
See also 38 C.F.R. § 3.400(o)(1) (1998).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (1998).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1998), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within 1 year from the date it was 
sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation. 

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

An exception to the general rule discussed above arises under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991).  See also 38 C.F.R. § 3.400(o)(2) (1996); Harper v. 
Brown, 10 Vet. App. 125 (1997). 

Factual Background

By rating action of September 1964, the RO initially granted 
entitlement to service connection for corneal scarring, 
consistent with healed herpes of the right eye, for which a 
noncompensable evaluation was assigned.  In June 1969, a 
compensable evaluation was again denied.  That determination 
was appealed.  In a December 1969 decision, the Board denied 
a compensable evaluation for the right eye disability.

In December 1996, the veteran filed to reopen the claim, 
requesting a compensable evaluation for his right eye 
disability.  

Private medical records of Dr. J. were received in May 1997.  
A record dated in April 1996 showed that the veteran was 
treated for an eye ulceration.  An examination revealed that 
the eye was quite red and that there was no vision except for 
recognition of light and dark.  

In June 1997, a private medical statement was received from 
Dr. A.  Therein the doctor stated that that veteran had 
initially been seen in April 1996, at which time he was found 
to have a herpes ulcer on the right cornea.  Vision at that 
time was hand motion in the right and 20/70 in the left.  It 
was noted that later in April 1996 he was doing well and the 
ulcer had started to resolve.  The doctor stated that the 
veteran was again seen in October 1996 at which time he was 
treated for left eye problems.  

By rating action of July 1997, a 10 percent evaluation was 
assigned for the right eye disability.  

In August 1997, a VA medical statement was received.  The 
statement indicated that the veteran had a history of trauma 
and infection of the right eye and that despite numerous 
surgical interventions, visual acuity in the right eye was 
light perception only.  It was noted that the visual 
disability was permanent.  VA medical records were received 
in August 1997 which include a November 1996 hospitalization 
report which showed that the veteran was hospitalized for 
treatment of microbial keratitis with corneal perforation of 
the right eye.  The records also showed that the veteran was 
hospitalized in August 1997 at which time the veteran 
underwent procedures including penetrating corneal 
keratoplasty of the right eye, lysis of the iridocorneal 
adhesions, lysis of the posterior synechiae and removal of 
the pupillary membrane.

A VA visual examination was conducted in September 1997.  
Ocular examination revealed distant visual acuity with best 
correction of hand motion at 6 feet with the right eye and 
20/20+2 visual acuity in the left eye.  An impression of 
status post blunt trauma to the right eye occurring in 1962, 
status post penetrating keratoplasty (PKP) times two in the 
right eye with multiple keratitis infections and epithelial 
defects.  

By rating action of December 1997, the RO assigned a 40 
percent evaluation, effective from April 10, 1996.  The RO 
determined that the rating decision of July 1997 was clearly 
and unmistakably erroneous for failing to grant a 40 percent 
evaluation for loss of visions of the right eye.  

In February 1998, the veteran filed a claim for loss of use 
of the right eye, and stated that VA doctors had advised him 
that he was legally blind in the right eye.  By rating action 
of March 1998, the RO granted entitlement to service 
connection for special monthly compensation based on loss of 
use of the right eye, effective from November 17, 1997.  The 
veteran appealed that decision maintaining that an effective 
date of April 10, 1996 was warranted.  By rating action of 
October 1998, an effective date prior to November 17, 1997 
was denied.  

The veteran presented testimony at the a video conference 
hearing in September 1999.  He testified that blindness of 
the right eye was first diagnosed by Dr. J. in April 1996.  

Analysis

As discussed above, in general the effective date of an 
increase in disability rating will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  However, for an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, the date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Therefore, a conclusion as to the correct 
effective date for the grant of special monthly compensation 
turns on a determination of when the veteran's claim was 
received and when the increase in disability was factually 
ascertainable.  See 38 C.F.R. § 3.400(o).

The veteran was first shown to meet the criteria for special 
monthly compensation on April 10, 1996.  At that time, 
private medical records of Dr. J. documented that the veteran 
had no right eye vision except for recognition of light and 
dark.  There was no evidence establishing that the veteran's 
vision of the right eye was limited to light perception prior 
to that date.  

By rating action of December 1997, the RO granted a 40 
percent evaluation for the veteran's right eye disability 
effective from April 10, 1996.  The grant was based upon 
application of 38 C.F.R. § 4.84a, Table V, under which visual 
acuity of the right eye measured as 5/200 or light perception 
only and left eye vision shown as 20/40 or better, is 
evaluated as 30 percent disabling.  A 10 percent evaluation 
was also assigned under Diagnostic Code 6009 for active eye 
pathology.  The 40 percent evaluation was granted effective 
from April 10, 1996.  

The Board notes that under the provisions of 38 C.F.R. 
§ 4.84a, Table V, where visual acuity of the one eye is 
measured as light perception only and the other eye vision is 
shown as 20/40 or better, footnote 5 provides that the 
veteran is also entitled to special monthly compensation.  
The situation in this case does reflect that as of April 10, 
1996, visual acuity of the right eye was measured as light 
perception only and that left eye vision was shown as 20/40 
or better.  Accordingly, in light of the determination made 
by the RO and in order to comport with the applicable 
regulations, special monthly compensation is also warranted 
effective from April 10, 1996.  

In the alternative, the regulations governing effective dates 
dictate the same result.  A claim in which entitlement to 
special monthly compensation was specifically requested was 
not filed until February 1998.  Based upon that filing, there 
is no basis for the assignment of an effective date of April 
10, 1996, since the claim was not received within one year 
from that date.  However, the Board has also considered 
whether the veteran's claim of entitlement to an increased 
evaluation for a right eye disability which was filed in 
December 1996 constitutes a claim for special monthly 
compensation.  In this regard, the Board notes that the 
December 1996 claim represents the earliest application for 
an increased evaluation, following the December 1969 Board 
decision in which a compensable evaluation was denied.  In 
light of the fact that footnote 5 provides for entitlement to 
special monthly compensation, in conjunction with a finding 
of light perception only in one eye, the December 1996 claim 
also constitutes a claim for special monthly compensation 
under the facts of this case.

The provisions of 38 C.F.R. 3.400(o) have been interpreted as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In this case, the increase in disability, consistent 
with the criteria for a determination of loss of 
use/blindness of one eye, was shown at the earliest on April 
10, 1996, within one year prior to the filing of the claim 
for increase, which occurred in December 1996.  Accordingly, 
an effective date of April 10, 1996 for the grant of special 
monthly compensation based upon loss of use of the right eye 
is warranted.  

In accordance with the findings made herein, an effective 
date of April 10, 1996 for special monthly compensation based 
upon loss of use of the right eye is granted.


ORDER

Entitlement to service connection for a left eye disability, 
claimed as secondary to a service-connected right eye 
disability, is denied.

An effective date of April 10, 1996 for the grant of special 
monthly compensation for loss of use of the right eye having 
only light perception is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

